DETAILED ACTION
This FINAL action is in response to Application No. 17/205,119 originally filed 03/18/2021. The amendment presented on 12/08/2021 which provides amendments to claim 1 is hereby acknowledged. Currently Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 7-9, 15-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koh et al. U.S. Patent Application Publication No. 2017/0221443 A1 hereinafter Koh and further in view of Chang U.S. Patent Application Publication No. 2015/0001540 A1 hereinafter Chang.

Consider Claim 1:
	Koh discloses a display device comprising: (Koh, See Abstract.)
(Koh, [0051], “The dummy data driving integrated circuit 220 receives dummy image data DDATA from the timing controlling part 150, generates a dummy data signal DDS based on the dummy image data DDATA, and applies the dummy data signal DDS to the dummy data line DDL and the comparing part 400.”)
	a sensing unit connected to an opposing end portion of the data line, wherein the sensing unit senses a load of the data line based on the dummy data signal supplied thereto through the data line; and (Koh, [0054-0057], [0054], “The comparing part 400 compares the dummy data signal DDS with a delayed dummy data signal DDDS, and outputs the comparison signal COMS to the data signal time controlling part 300 of the timing controlling part 150.  The delayed dummy data signal DDDS is generated due to a load of the dummy data line DDL.  For example, the delayed dummy data signal DDDS may be generated due to a resistive-capacitive (RC) delay of the dummy data line DDL.  The dummy data line DDL may extend in the second direction D2 from a start point of the display panel 110 nearest to the data driving part 200 to a point where the dummy data line DDL overlaps the N-th gate line GSN (e.g., the last gate line).  Thus, the delayed dummy data signal DDDS may be delayed compared to the dummy data signal DDS due to the RC delay of the dummy data line DDL.  The comparison signal COMS indicates a delay level of the delayed dummy data signal DDDS compared to the dummy data signal DDS.”)
	a timing controller which controls a supply timing of a data signal to be supplied to the data line, based on the load of the data line. (Koh, [0045], [0047], [0054], [0051], “The dummy data driving integrated circuit 220 receives dummy image data DDATA from the timing controlling part 150, generates a dummy data signal DDS based on the dummy image data DDATA, and applies the dummy data signal DDS to the dummy data line DDL and the comparing part 400.”)
	Koh does not expressly state that the dummy data line is connected to a pixel.
	Chang however teaches it was a technique known in the art that the dummy data unit supplies a dummy data signal to the data line, and the data line is connected to a (Chang, [0062], “For example, the one group of data lines DL1, DL2, and DL3 which transmit data voltages to the pixels PX of a dot column adjacent to the left edge of the display DA are paired and connected to respective dummy data lines DL_d1, DL_d2, and DL_d3 located outside of the left edge of the display area DA.  Similarly, the one group of data lines DL(n-2), DL(n-1), and DLn connected to the pixels PX of a dot column adjacent to the right edge of the display area DA are paired and connected to the respective dummy data lines DL_d4, DL_d5, and DL_d6 located outside of the right edge of the display area DA.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to connect the dummy line to a pixel circuit as this was a known technique in view of Chang and would have been utilized for the purpose of the corresponding group are paired and electrically connected to the respective dummy data lines so that substantially the same RC delay and substantially the same load may be generated in the data lines DL of the corresponding group. (Chang, [0064])

Consider Claim 2:
	Koh in view of Chang discloses the display device of claim 1, further comprising: a data driver which supplies the data signal to the data line; and (Koh, [0049], “The data driving part 200 includes a plurality of data driving integrated circuits 210 and a dummy data driving integrated circuit 220.”)
	a gate driver which supplies a gate signal to a gate line. (Koh, [0048], “The gate driving part 130 generates gate signals GS1, GS2, .  . . , GSK, .  . . , GS(N-1), and GSN in response to a vertical start signal STV and a first clock signal CLK1 provided from the timing controlling part 150, and outputs the gate signals GS1 to GSN to the gate lines GL1 to GLN.”)
Consider Claim 7:
Koh in view of Chang discloses the display device of claim 1, wherein the sensing unit includes: a converter which converts the dummy data signal into dummy delay data in a digital form; and (Koh, [0070], [0054], “The comparing part 400 compares the dummy data signal DDS with a delayed dummy data signal DDDS, and outputs the comparison signal COMS to the data signal time controlling part 300 of the timing controlling part 150.  The delayed dummy data signal DDDS is generated due to a load of the dummy data line DDL.”)
	 a delay calculator which generates a data delay value based on the dummy delay data. (Koh, [0065-0070], [0068], “Since the load and RC delay of the data line DL increase as the length of the data line DL increases, an activation time of the data signal DS may gradually increase as well.  The activation time of the data signal DS may linearly increase with the increase of the length of the data line DL.  In addition, as the length of the data line DL increases, a start time point of the data signal DS may be increasingly earlier compared with rising time points of each of the gate signals GS1 to GSN for charging the data signal DS to the pixel.”)
Consider Claim 8:
	Koh in view of Chang discloses the display device of claim 7, wherein the data delay value is a first delay value corresponding to a biggest load of the data line. (Koh, [0068], “Since the load and RC delay of the data line DL increase as the length of the data line DL increases, an activation time of the data signal DS may gradually increase as well.  The activation time of the data signal DS may linearly increase with the increase of the length of the data line DL.  In addition, as the length of the data line DL increases, a start time point of the data signal DS may be increasingly earlier compared with rising time points of each of the gate signals GS1 to GSN for charging the data signal DS to the pixel.  In other words, the start time point of the data signal DS may be substantially the same as the rising time point of the first gate signal GS1 whereas the start time point of the data signal DS may be earlier than the rising time point of the N-th gate signal GSN.”)
Consider Claim 9:
Koh in view of Chang discloses the display device of claim 8, wherein the delay calculator pre-stores a second data delay value corresponding to a smallest load and additionally calculates a third data delay value corresponding to an intermediate load based on the first data delay value and the second data delay value. (Koh, [0068], [0067], “The latch timing controlling part 330 reads the latch timing data LTD of the data signal DS from the look-up table 320 based on the duty clock count signal DCCS, and outputs the latch timing control signal LTCS for controlling the latch timing of the data signal DS.  In other words, the comparison signal COMS is generated by comparing the dummy data signal DDS, which is not affected by the load of the dummy data line DDL, with the delayed dummy data signal DDDS, which corresponds to the N-th gate signal GSN applied to the N-th gate line GLN.  The latch timing control signal LTCS is generated using the comparison signal COMS and controls a latch timing of the data signal DS charged in the pixel when the N-th gate signal GSN applied to the N-th gate line GLN is activated.”)
Consider Claim 15:
	Koh in view of Chang discloses the display device of claim 2, wherein the sensing unit is electrically connected to at least two points of a specific gate line and determines a load of the specific gate line based on a gate signal supplied thereto from the at least two points. (Koh, [0054], “The comparing part 400 compares the dummy data signal DDS with a delayed dummy data signal DDDS, and outputs the comparison signal COMS to the data signal time controlling part 300 of the timing controlling part 150.”)
Consider Claim 16:
	Koh in view of Chang discloses the display device of claim 15, wherein the specific gate line is disposed adjacent to the data driver. (Koh, [0046], “In addition, the display panel 110 includes a dummy data line DDL.  The dummy data line DDL extends in the second direction D2.  The dummy data line DDL may extend substantially in parallel with the data lines DL and be located closer to the gate driving part 300 than the data lines DL with respect to the first direction D1.)
Consider Claim 17:
Koh in view of Chang discloses the display device of claim 15, wherein the sensing unit includes: a first converter which converts the dummy data signal into dummy delay data in a digital form; a second converter which converts the gate signal from the at least two points into gate sensing data in a digital form; and (Koh, [0070], [0054], “The comparing part 400 compares the dummy data signal DDS with a delayed dummy data signal DDDS, and outputs the comparison signal COMS to the data signal time controlling part 300 of the timing controlling part 150.  The delayed dummy data signal DDDS is generated due to a load of the dummy data line DDL.”)
	a delay calculator which generates a data delay value based on the dummy delay data and the gate sensing data. (Koh, [0065-0070], [0068], “Since the load and RC delay of the data line DL increase as the length of the data line DL increases, an activation time of the data signal DS may gradually increase as well.  The activation time of the data signal DS may linearly increase with the increase of the length of the data line DL.  In addition, as the length of the data line DL increases, a start time point of the data signal DS may be increasingly earlier compared with rising time points of each of the gate signals GS1 to GSN for charging the data signal DS to the pixel.”)
Consider Claim 19:
	Koh in view of Chang discloses the display device of claim 2, wherein the dummy data unit is disposed in the data driver disposed at one side of a display panel, and the sensing unit is disposed at an opposing side of the display panel or in the gate driver, and wherein the display device further comprises a connection line electrically connecting the sensing unit and the data line to each other. (Koh, [0070], [0054], “The comparing part 400 compares the dummy data signal DDS with a delayed dummy data signal DDDS, and outputs the comparison signal COMS to the data signal time controlling part 300 of the timing controlling part 150.  The delayed dummy data signal DDDS is generated due to a load of the dummy data line DDL.”)
Consider Claim 20:
Koh in view of Chang discloses the display device of claim 2, wherein the timing controller further includes: a source output enable signal controller which controls a supply timing of the data signal; an over-driving controller which controls an over-driving voltage, based on the load; and an amplifier bias controller which controls a bias current to be supplied to amplifiers included in the data driver, based on the load. (Koh, [0067], “The latch timing controlling part 330 reads the latch timing data LTD of the data signal DS from the look-up table 320 based on the duty clock count signal DCCS, and outputs the latch timing control signal LTCS for controlling the latch timing of the data signal DS.  In other words, the comparison signal COMS is generated by comparing the dummy data signal DDS, which is not affected by the load of the dummy data line DDL, with the delayed dummy data signal DDDS, which corresponds to the N-th gate signal GSN applied to the N-th gate line GLN.  The latch timing control signal LTCS is generated using the comparison signal COMS and controls a latch timing of the data signal DS charged in the pixel when the N-th gate signal GSN applied to the N-th gate line GLN is activated.”)

Claim Rejections - 35 USC § 103
Claim 3, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Koh et al. U.S. Patent Application Publication No. 2017/0221443 A1 in view of Chang U.S. Patent Application Publication No. 2015/0001540 A1.

Consider Claim 3:
	Koh in view of Chang discloses the display device of claim 2, and while disclosing a sensing unit and dummy data unit however does not specify wherein the dummy data unit is disposed in the gate driver, and that the sensing unit is disposed in the data driver.
In re Japiske, 86 USPQ 70 (CCPA 1950).  The rearrangement in this case does not modify the operation of the device as the specification appears to be silent on if such an arrangement would change the overall functionality. Thus, the location of the “sensing unit” is nothing more than a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art.

Consider Claim 12:
	Koh in view of Chang discloses the display device of claim 2, and while disclosing a sensing unit and dummy data unit however does not specify wherein the dummy data unit is disposed at one end portion of the gate driver, and the sensing unit is disposed at an opposing end portion of the gate driver.
	However, it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. In re Japiske, 86 USPQ 70 (CCPA 1950).  The rearrangement in this case does not modify the operation of the device as the specification appears to be silent on if such an arrangement would change the overall functionality. Thus, the location of the “sensing unit” is nothing more than a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art.

Consider Claim 14:
Koh in view of Chang discloses the display device of claim 12, wherein a line electrically connecting the dummy data unit and the sensing unit to each other is a dummy data line. (Koh, [0046], “In addition, the display panel 110 includes a dummy data line DDL.  The dummy data line DDL extends in the second direction D2.  The dummy data line DDL may extend substantially in parallel with the data lines DL and be located closer to the gate driving part 300 than the data lines DL with respect to the first direction D1.)

Claim Rejections - 35 USC § 103
Claim 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koh et al. U.S. Patent Application Publication No. 2017/0221443 A1 in view of Chang U.S. Patent Application Publication No. 2015/0001540 A1 as applied to claim 2 above and further in view of Kim U.S. Patent Application Publication No. 2019/0347999 A1 hereinafter Kim.

Consider Claim 10:
	Koh in view of Chang discloses the display device of claim 2, however does provide specific details of the data driver wherein the data driver includes: a shift register which generates an activation signal; a holding latch which is supplied with and sequentially stores data from the timing controller in response to the activation signal; a control latch simultaneously supplied with the data stored in the holding latch when a source output enable signal is supplied thereto; a digital-to-analog converter which is supplied with the data from the control latch when the source output enable signal is supplied to the control latch and generates the data signal based on the data supplied 
	Kim however teaches that it was a technique known by those having ordinary skill in the art before the effective filing date of the invention to have a data driver includes: a shift register which generates an activation signal; a holding latch which is supplied with and sequentially stores data from the timing controller in response to the activation signal; a control latch simultaneously supplied with the data stored in the holding latch when a source output enable signal is supplied thereto; a digital-to-analog converter which is supplied with the data from the control latch when the source output enable signal is supplied to the control latch and generates the data signal based on the data supplied thereto from the control latch; and a buffer which transfers the data signal to the data line. (Kim, [0029], “As shown in FIG. 3, the data driver 400 includes a register 410, a first latch 420, a second latch 430, a digital-to-analog converter (DAC) 440, and an output unit 450.  The register 410 samples bits of the digital video data RGB of an input image in response to data enable signals SSC and SSP received from the timing controller 200 and supplies them to the first latch 420.  The first latch 420 samples and latches bits of the digital video data RGB in response to a clock sequentially received from the register 410.  Then, the first latch 420 simultaneously outputs the latched digital video data RGB to the second latch 430.  The second latch 430 latches data received from the first latch 420 and simultaneously outputs the latched data in response to a source output enable signal SOE in synchronization with a second latch 430 of other data driver 400.  The DAC 440 converts the digital video data input from the second latch 430 into a gamma compensation voltage GMA and generates an analog video data voltage.  The output unit 450 supplies an analog data voltage ADATA output from the DAC 440 to the data lines DL during a low logic period of the source output enable signal SOE.  The output unit 450 may be implemented as an output buffer for outputting the data voltage using a low potential voltage GND and a driving voltage received through a high potential input terminal.”)
Kim as this was known in the art and would have been utilized for the obvious purpose of supplying data signal to the data lines supplies a video data voltage to the data lines and sequentially supplies a gate pulse to the gate lines, thereby driving the pixels. (Kim, [0003])

Consider Claim 11:
	Koh in view of Chang in view of Kim discloses the display device of claim 10, wherein the timing controller controls a supply timing of the data signal by changing a supply timing of the source output enable signal. (Koh, [0068], [0067], “The latch timing controlling part 330 reads the latch timing data LTD of the data signal DS from the look-up table 320 based on the duty clock count signal DCCS, and outputs the latch timing control signal LTCS for controlling the latch timing of the data signal DS.  In other words, the comparison signal COMS is generated by comparing the dummy data signal DDS, which is not affected by the load of the dummy data line DDL, with the delayed dummy data signal DDDS, which corresponds to the N-th gate signal GSN applied to the N-th gate line GLN.  The latch timing control signal LTCS is generated using the comparison signal COMS and controls a latch timing of the data signal DS charged in the pixel when the N-th gate signal GSN applied to the N-th gate line GLN is activated.”)

Claim Rejections - 35 USC § 103
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koh et al. U.S. Patent Application Publication No. 2017/0221443 A1 in view of Chang U.S. Patent Application Publication No. 2015/0001540 A1 in view of Kim U.S. Patent Application Publication No. 2019/0347999 A1 as applied to claim 2 above and further in Jung et al. U.S. Patent Application Publication No. 2014/0055503 A1 hereinafter Jung.

Consider Claim 18:
	Koh in view of Chang discloses the display device of claim 2, and while disclosing a sensing unit and dummy data unit however does not specify wherein the data driver includes: a first data driver disposed at one side of a display panel; and a second data driver disposed at an opposing side of the display panel, and wherein the dummy data unit is disposed in the first data driver, and the sensing unit is disposed in the second data driver.
	Jung however teaches it was known by those having ordinary skill in the art before the effective filing date of the invention to use two data drivers on opposing sides and therefore teaches a first data driver disposed at one side of a display panel; and a second data driver disposed at an opposing side of the display panel. (Jung, [0055], “The first data driver 150 and the second data driver 160 are mounted on the display panel 110.  The first data driver 150 and the second data driver may be data driver ICs located adjacent to an upper portion and a lower portion of the display panel 110 to be connected to the upper portion and a lower portion of the display panel 110, respectively.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to use the known technique of providing data drivers on opposite sides as this was known in view of Jun and would have been used for the purpose of the propagation delay of the gate signals does not occurs and the time period required is sufficient to charge the pixels PX11 to PXnm with the data (Jung, [0053])
Allowable Subject Matter
Claims 4 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Granting of After Final Interviews: “Interviews merely to restate arguments of record or to discuss new limitations which would require more than nominal reconsideration or new search should be denied.” See MPEP § 713.09. Examiner highly recommends in the interest of compact prosecution, if amendments are to be presented (and require nominal consideration), Applicant submit a response prior to an if your response does not place the application in condition for allowance. In this way, you will benefit from the additional search and consideration afforded by the pilot, even when the results do not lead to allowance. AFCP 2.0 is part of the USPTO's on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. Further information regarding this program can be found at https://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20 or simply search AFCP in the search box on the uspto.gov website.
	Prior art made of record and not relied upon which is still considered pertinent to applicant's disclosure is cited in a current or previous PTO-892.  The prior art cited in a current or previous PTO-892 reads upon the applicants claims in part, in whole and/or gives a general reference to the knowledge and skill of persons having ordinary skill in the art before the effective filing date of the invention(or at the time of the invention for pre-AIA  cases). Applicant, when responding to this Office action, should consider not only the cited references applied in the rejection but also any additional references made of record. 
	In the response to this office action, the Examiner respectfully requests that support be shown for language added to any claims on amendment and any new claims. That is, please indicate support for newly added claim language by specifically and line numbers in the specification and/or drawing figure(s). This will assist The Office in compact prosecution of this application.
	The Office action has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim(s), other passages and figures may/will apply as well. Applicant, in preparing the responses, should fully consider each of the cited references in its entirety as potentially teaching all or part of the claimed invention and not only the cited portions, as well as any context of the passage disclosed by The Office. 
	Applicant Representatives are reminded of CFR 1.4(d)(2)(ii) which states “A patent practitioner (§ 1.32(a)(1) ), signing pursuant to §§ 1.33(b)(1)  or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature.” When an unsigned or improperly signed amendment is received the amendment will be listed in the contents of the application file, but not entered. The examiner will notify applicant of the status of the application, advising him or her to furnish a duplicate amendment properly signed or to ratify the amendment already filed. In an application not under final rejection, applicant should be given a two month time period in which to ratify the previously filed amendment (37 CFR 1.135(c) ).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J JANSEN II whose telephone number is (571)272-5604.  The examiner can normally be reached on Monday-Friday 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael J Jansen II/Primary Examiner, Art Unit 2626